IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00118-CV
 
In re
Lonnie Hagemann
and
Crete Carrier Corporation
 
 

Original Proceeding
 
 

ORDER

 
            In a May 23, 2007 opinion, we denied
the petition for writ of mandamus.  We now address the various pending motions.
            The Real-Parties-in-Interest’s “Request
for Sanctions” in the “Response to Relators’ Petition for Writ of Mandamus” is
denied.
            Relators’ “Emergency Motion for the
Court to Refrain From Ruling Pending Filing of Reply Brief” is dismissed as
moot.
Relators’ “Motion to File Exhibit Under Seal” is conditionally
granted, as follows:  The Clerk of this Court is directed to remove and file
under seal Exhibit H to Real Parties’ “Record in Support of Response to
Petition for Writ of Mandamus and Brief in Support Thereof,” and Exhibit H will
not be released or unsealed by the Clerk of this Court unless Relators fail to
seek mandamus relief in the Texas Supreme Court no later than June 4, 2007.  It
is further ordered that Exhibit 2 to Relators’ Petition for Writ of Mandamus, filed
under seal by Relators, will not be released or unsealed by the Clerk of this
Court unless Relators fail to seek mandamus relief in the Texas Supreme Court
no later than June 4, 2007.
Relators’ “Verified Supplemental Emergency Motion
for the Court to Refrain From Ruling Pending Filing of Reply Brief” is
dismissed as moot.
The Real Parties’ Request for Sanctions in the
“Response to Verified Supplemental Emergency Motion for the Court to Refrain
From Ruling Pending Filing of Reply Brief” is denied.
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Motions
denied, conditionally granted, or dismissed as moot
Order
issued and filed May 30, 2007
Do
not publish